1. Under an indictment for using opprobrious words (Code, §4372), It is incumbent on the state to allege and prove that such words were used without provocation. Proof of the use of opprobrious words alone is not sufficient, without showing the circumstances or in any way proving want of provocation.(a.) This differs from selling liquor without a license. There the license is held by the defendant and is peculiarly within his knowledge, and he cannot be required to criminate himself; but xinder the present charge, both parties have, equal opportunities to prove the transaction as it occurred.Judgment reversed.